Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 July 2021 has been entered.

        CLAIMS UNDER EXAMINATION
   Claims 1-16 are pending. Claims 1-4 have been examined on their merits.
                         
 					 PRIORITY
While Applicant also claims benefit to Provisional Applicant 61/193,173, filed on 30 October 2008, said document does not provide support for the claimed method. Provisional Application 61/213,482, filed on 12 June 2009, provides support for the limitations retired in amended claim 1.
 

NEW GROUNDS OF REJECTION

New grounds of rejection have been necessitated by claim amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 1 has been amended to recite “culturing said cells resulting from step (b) in a cytokine-free culture in the presence of IL-15”. While the Instant Specification recites a step of culturing in IL-15 in an “antigen free environment” ([0044]) the disclosure does not exclude all cytokines in the recited culturing step. Examiner notes that while the specification identifies types of antigens ([0098]-[0102]), it does not identify a cytokine as an antigen. The response submitted by the Applicant does not point to the section of the specification that supports the claim amendment. The recited limitations are not supported by the original disclosure, and are considered new matter. The original disclosure does not detect wild type or mutant enzymes in a subject. An amendment to the claims or the addition of a new claim must be supported by the description of the invention in the application as filed. In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989).  Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 has been amended to recite “culturing said cells resulting from step (b) in a cytokine-free culture in the presence of IL-15”. As evidenced by the Instant Specification, Il-15 is a cytokine. As written, the claim excludes all cytokines (i.e., “cytokine-free”) but requires the presence of a known cytokine (“IL-15”). Therefore the metes and bounds of the claimed method are unclear. It is unclear if the claim permits 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al. (previously cited; IL-21 Influences the Frequency, Phenotype, and Affinity of the Antigen-Specific CD8 T Cell Response. J Immunol 2005; 175: 2261-2269) in view of Zeng et al. (previously cited; Synergy of IL-21 and IL-15 in regulating CD8+ T cell expansion and function. 2005 JEM 201(1) 139-148) and Rosenberg et al. (Adoptive cell transfer: a clinical path to effective cancer immunotherapy. Nat Rev Cancer. 2008 April ; 8(4): 299–308

Claim 1 is drawn to a method of making an isolated population of cells. Claim 1 recites said cells comprise a CD8+/CD62/CD45RO+ signature, are tolerance inducing and capable of homing to the lymph nodes following transplantation. While claim 1 recites said cells are “for transplantation”, this is interpreted to be an intended use of the cells made by the claimed method. The instant claims are not a method of treatment or transplantation. Therefore the claim is interpreted to mean cells produced by the disclosed method are able to home to lymph nodes. The claim does not require a step of transplanting cells. As written, “tolerance inducing” is interpreted to be a characteristic of cells resulting from the disclosed method.

Li contacts CD8+T cells with autologous dendritic cells that have been pulsed with synthesized melanoma peptides (Abstract; page 2261, right column, last paragraph). 
Examiner notes the instant specification teaches the following ([0048] [0047]):

According to some embodiments of the invention the third party antigen or antigens comprise dendritic cells.

According to some embodiments of the invention the third party antigen or antigens is selected from the group consisting of third party cells, a cell antigen, a viral antigen, a bacterial antigen, a protein extract, a purified protein and a synthetic peptide presented by autologous presenting cells, non-autologous presenting cells or on an artificial vehicle or artificial antigen presenting cell. (emphasis added)

The autologous dendritic cells pulsed with synthetic peptide is a “synthetic peptide presented by autologous presenting cells”. Therefore Li contacts isolated CD8+T cells with “a third party antigen or antigens”. 
Cultures are grown with IL-21 (page 2262, left column, first paragraph). It is of note IL-21 is added immediately after culture is initiated (page 2262, left column, first paragraph). Therefore Li contacts CD8+ T cells with “antigens in the presence of IL-21” as recited in claim 1. As recited above, IL-21 is added at the time of stimulation (supra). Further, the art teaches culture for 7 days (see Figure 1). It is of note the instant 
Culture with Ag and IL-21 resulted in a shift to predominantly CD45RO+ CCR7- CD28+ CD8+ T cells (page 2266, left column, second paragraph through right column, first paragraph). Therefore the art discloses cells are CD8+CD45RO+.  The art teaches IL-21 augments the frequency of CD8+T cells (page 2262, right column, first paragraph of results) and increases tumor reactivity (page 2264, right column, last paragraph).
The Instant Specification discloses the following: ([0120] PG Pub):
The anti-third party Tcm cells of the present invention are typically generated by first contacting syngeneic or non-syngeneic peripheral blood mononuclear cells (PBMC) with a third party antigen or antigens (such as described above) in a culture deprived of cytokines (i.e.,. without the addition of cytokines). This step is typically carried out for about 12-72 hours, 24-48 hours, 1-10 days, 1-7 days, 1-5 days, 2-3 days or 2 days and allows elimination of GVH reactive cells (e.g. T cells). Alternatively, the anti-third party Tcm cells may be generated devoid of graft versus host (GVH) activity by supplementing the otherwise cytokine-free culture with IL-21 (0.001-3000 ng/ml, 10 - 1000 ng/ml, 10-100 ng/ml, 1-100 ng/ml, 0.1-100 ng/ml, 0.1-10 ng/ml, 1-50 ng/ml or 1- 10 ng/ml). This step is typically carried out for about 12-72 hours, 24-48 hours, 1-10 days, 1-10 days, 1-7 days, 1-5 days, 2-3 days or 3 days. 
Next, the anti-third party cells are cultured in the presence of IL-15 (0.05-500 ng/ml, 0.001-3000 ng/ml, 10 - 1000 ng/ml, 10-100 ng/ml, 1-100 ng/ml, 0.1-100 ng/ml, 0.1-10 ng/ml, 1-50 ng/ml or 1-10 ng/ml. According to a specific embodiment the concentration is 5 ng/ml) for a period of about 3-30 days, 6-30 days, 3-20 days, 10-20 days, 3-15 days, 5-15 days, 7-15 days, 7-14 days, 3-10 days, 3-7 days or 14 days in an antigen-free environment. The culture may be further effected in the presence of additional cytokines such as IL-7 (0.05-500 ng/ml, 0.001-3000 ng/ml, 10 - 1000 ng/ml, 10-100 ng/ml, 1-100 ng/ml, 0.1-100 ng/ml, 0.1-10 ng/ml, 1-50 ng/ml or 1-10 ng/ml.

As set forth above, Li cultures CD8 +T cells in a medium containing IL-21 and antigens. IL-15 is absent. Because Li teaches these steps, Li cultures under conditions which would allow elimination of GVHD reactive cells. Because the art teaches the claimed culture conditions, the AG-specific CD8+T cells taught by Li are interpreted to meet the limitations of the claimed anti-third party Tcm cells with the recited phenotypic markers.


Claim 1 is directed to a method of generating an isolated population of cells for transplantation in a subject in need thereof. The claim is directed to a method of making cells and not a method of transplantation. Further, the claims do not recite a transplantation step. Claim 1 recites the CD8+ T cells are isolated from the cells of a donor which is non-syngeneic with the subject. The Instant Specification discloses the following ([0078] [0079]):
As used herein, the term “non-syngeneic” refers to a cell or tissue which is derived from an individual who is allogeneic or xenogeneic with the subject's lymphocytes (also referred to in the art as “non-autologous”).
[0079]
As used herein, the term “allogeneic” refers to a cell or tissue which is derived from a donor who is of the same species as the subject, but which is substantially non-clonal with the subject. Typically, outbred, non-zygotic twin mammals of the same species are allogeneic with each other. It will be appreciated that an allogeneic donor may be HLA identical or HLA non-identical with respect to the subject.

While Li teaches the disclosed studies “support the use of IL-21 in the ex vivo generation of potent Ag-specific CTLs for adoptive therapy” the art is silent regarding the use of donor T cells that would be allogeneic (hence, non-syngeneic) to a patient.

Li contacts CD8+ T cells with autologous dendritic cells pulsed with a synthetic peptide (hence, third party antigens or antigens). Examiner notes the art also teaches other peptides can be used as antigens (G154 peptide and NY157 peptide) (page 2266, right 

Zeng teaches IL-15 “is known to expand memory phenotype CD8+ T cells” (page 141, right column, second paragraph). Examiner notes the art teaches an HIV peptide sequence (hence, a viral peptide sequence) can be used to stimulate CD8+ T cells in vitro (page 147, left column, third paragraph). Zeng teaches IL-21 synergistically acts with IL-15 to expand CD8+ T cells (page 140, right column). Further, Zeng teaches IL-15 and IL-21 cooperatively enhance the effector function of memory-phenotype CD8+ T cells (page 141, right column, second paragraph). Because the art teaches cells are expanded by culturing in IL-15, it is broadly interpreted to mean IL-15 allows proliferation. 
Rosenberg teaches ACT (adoptive cell therapy) involves the identification ex vivo of autologous or allogeneic lymphocytes with antitumour activity, which are then infused into cancer patients, often along with appropriate growth factors to stimulate their survival and expansion in vivo. Therefore Rosenberg teaches allogeneic lymphocytes can be used in adoptive cell therapy. 

It would have been obvious to combine the teachings of Li and Zeng by culturing CD8+ T cells with IL-15 to induce proliferation. One would have been motivated to do so since Zeng teaches cells can be cultured in IL-15 to expand memory phenotype CD8+ T cells. One would have had a reasonable expectation of success since Zeng teaches IL-15 can be used to expand cells. One would have expected similar results since both 
It would have been obvious to use T cells from an allogenic donor. One would have been motivated to do so since Li suggests the use of IL-21 treated cells for use in adoptive cell transfer therapy and Rosenberg teaches allogenic lymphocytes can be used for adoptive cell therapy. One would do so when treating cancer patients. One would have had a reasonable expectation of success since Rosenberg teaches autologous lymphocytes can be used for this purpose. One would have expected similar results since both references disclose lymphocytes that can be used as therapeutics.
Therefore claim 1 is rendered obvious as claimed (claim 1).
 
Li cultures in IL-21 for 7 days (supra). Absent evidence to the contrary, one would expect culture for 7 days to produce a similar effect to cells cultured for 5 days.
Further, MPEP 2133.03 discloses the following:
 MPEP 2144.05(I) teaches “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).”  
Therefore, the Examiner asserts the claimed concentration is prima facie obvious. Therefore claim 2 is rendered obvious (claim 2). Zeng teaches culturing CD8+T cells for 7 days with IL-15 and IL-21 markedly increases the number of CD8+T cells (page 140, right column, middle of paragraph). Therefore claim 3 is rendered obvious (claim 3). As set forth in the rejection of claim 3, Zeng teaches culturing with IL-15 and IL-21. Therefore claim 4 is rendered obvious (claim 4). 

Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS
The arguments made by Applicant in the response filed on 02 July 2021 are acknowledged. The Applicants assert the instantly claimed method is not hinted, suggested or described by the art. Applicants further argue that there was no motivation at the time of filing to combine the method steps recited herein let alone to generate the cells as claimed nor was the knowledge available. The Applicant states the cells produced by the claimed method are not cytotoxic T cells (CTLs), but are rather a distinct population of memory T cells.
Specifically, Applicants point out that culturing CD8+ T cells with third party antigen or antigens with IL-21, i.e. in an otherwise cytokine-free culture, enables survival and enrichment of only those cells which undergo stimulation and activation by the third 
Regarding the prior art cited in the prior Office Action, the Applicants assert that there is no basis or motivation to combine Li and Zeng.
The Applicant notes the Abstract of Li teaches the generation of Ag-specific cytotoxic T cells (CTLs) stimulated with self-antigens. The Applicant argues Li is silent with regard to 1) culturing T cells with a third-party antigen or antigens, such as viral or bacterial antigens 2) generating a population of central memory T cells which are non-graft versus host disease (non-GVHD) inducing and tolerance inducing, i.e. cells which do not attack the recipient cells via the TCR and which provoke decreased responsiveness of the recipient's cells (e.g. recipient's T cells), when they come in contact with same.
The Applicant asserts that the teachings of Zeng cannot mend the deficiencies of Li. Zeng specifically states (on page 145, right column) that both memory-phenotype and  The arguments allege the protocols provided by Li and Zeng are distinct from the claimed protocols, provide different populations of cells, which cells may be used for completely different purposes.
 
EXAMINER’S RESPONSE
The arguments are not persuasive. The Instant Specification discloses cells with the claimed anti-third party Tcm cells devoid of GVH activity are generated as follows ([0120] of PG Pub):
The anti-third party Tcm cells of the present invention are typically generated by first contacting syngeneic or non-syngeneic peripheral blood mononuclear cells (PBMC) with a third party antigen or antigens (such as described above) in a culture deprived of cytokines (i.e.,. without the addition of cytokines). This step is typically carried out for about 12-72 hours, 24-48 hours, 1-10 days, 1-7 days, 1-5 days, 2-3 days or 2 days and allows elimination of GVH reactive cells (e.g. T cells). Alternatively, the anti-third party Tcm cells may be generated devoid of graft versus host (GVH) activity by supplementing the otherwise cytokine-free culture with IL-21 (0.001-3000 ng/ml, 10 - 1000 ng/ml, 10-100 ng/ml, 1-100 ng/ml, 0.1-100 ng/ml, 0.1-10 ng/ml, 1-50 ng/ml or 1- 10 ng/ml). This step is typically carried out for about 12-72 hours, 24-48 hours, 1-10 days, 1-10 days, 1-7 days, 1-5 days, 2-3 days or 3 days. 

Examiner notes the instant specification teaches the following ([0048] [0047]):



According to some embodiments of the invention the third party antigen or antigens is selected from the group consisting of third party cells, a cell antigen, a viral antigen, a bacterial antigen, a protein extract, a purified protein and a synthetic peptide presented by autologous presenting cells, non-autologous presenting cells or on an artificial vehicle or artificial antigen presenting cell. (emphasis added)

Therefore the instant specification discloses either syngeneic or non-syngeneic peripheral blood mononuclear cells (PBMC) contacted with any of the recited antigens and cultured with IL-21 will produce cells with the claimed phenotype.

Li contacts CD8+T cells with autologous dendritic cells that have been pulsed with synthesized melanoma peptides (Abstract; page 2261, right column, last paragraph). This is “synthetic peptide presented by autologous presenting cells”. Therefore Li contacts isolated CD8+T cells with “a third party antigen or antigens”. Li cultures in a medium that contains 30 ng/ ml IL-21. Because Li cultures CD8+T cells in 30 ng/ml IL-21 with “a third party antigen or antigens”, the reference must produce a population of cells with the claimed phenotype.

The Applicant argues the claimed cells are memory cells, and Li discloses CTL cells. Examiner notes Li teaches memory T cells are contacted with IL-21 (page 2264, right column, second full paragraph; page 2268, left column, third paragraph).

While Li contacts cells with multiple “a third party antigen or antigens”, the art is silent regarding the use of a viral or bacterial antigen.

Li does not teach culturing cells from (b) in the presence of IL-15

The Zeng reference teaches IL-15 is known to expand memory phenotype CD8+ T cells. Therefore one would use IL-15 to expand (hence, proliferate) the cells disclosed by Li. Examiner notes (c) does not exclude the presence of other cytokines. While the Applicant argues Zeng teaches that IL-21 and IL-15 together have a synergistic effect in regulating CD8+ T cell expansion and function and alleges Zeng teaches away from using IL-21 alone for generation of central memory T cells, step (c) does not require the exclusion of additional cytokines. Further, Zeng does not teach a step of adding antigen to the medium containing IL-15. While the arguments allege Li and Zeng are directed to two different types of cells, Examiner points out both references teach memory T cells.

Therefore claims are rendered obvious.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653